ITEMID: 001-101258
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: HASANI v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Vesna Hasani, is a Croatian national who was born in 1966 and lives in Rijeka. She is represented before the Court by Mr M. Linić, a lawyer practising in Rijeka.
On 21 September 2000 the applicant gave birth to her third child.
In a decision of the Croatian Health Insurance Fund, Rijeka Office (Hrvatski zavod za zdravstveno osiguranje, Područni ured Rijeka – “the Rijeka Health Insurance Office”) of 20 December 2000, the applicant's right to maternity leave and maternity allowance was established for the period from 21 September 2001 to 20 September 2003, as provided by section 21 of the Health Insurance Act.
On 24 September 2001 Parliament amended the Labour Act and the Health Insurance Act so as to establish the right to maternity leave and maternity allowance until the child's first birthday. The right to an additional period of maternity leave and allowance for a third child was withdrawn.
Accordingly, by its decision of 6 November 2001 the Rijeka Health Insurance Office withdrew the applicant's right to maternity leave and maternity allowance, as of 29 November 2001. This decision was upheld on 17 January 2002 by the Croatian Health Insurance Fund, Main Office in Zagreb (Hrvatski zavod za zdravstveno osiguranje – Direkcija, Zagreb) and by the Administrative Court (Upravni sud Repbulike Hrvatske) on 13 July 2006.
The applicant's subsequent constitutional complaint was dismissed on 17 September 2008 by the Constitutional Court (Ustavni sud Republike Hrvatske) as ill-founded.
The relevant part of the Labour Act (Zakon o radu, Official Gazette 38/1995), as in force until 26 September 2001, read:
“...
(4) for twins as well as for the third and every further child, a woman in employment has the right to maternity leave until the child's third year.
...”
The relevant part of the Act on Amendments of the Labour Act (Zakon o izmjenama i dopunama Zakona o radu, Official Gazette 82/2001 of 26 September 2001) reads:
“Section 58 paragraph 4 of the Labour Act ... is amended as follows:
'for twins, triplets, quadruplets or more children of the same age, a woman in employment has the right to maternity leave until the child's second year.'
...”
The relevant part of the Health Insurance Act (Zakon o zdravstvenom osiguranju, Official Gazette no. 1/1997), as in force until 2001, read:
“An insured person has the right to payment of salary in connection with health insurance
...
(7) when he or she is temporarily incapacitated for work on account of maternity leave until the child's first or third year ...
...”
The relevant part of the Act on Amendments of the Health Insurance Act (Zakon o izmjenama i dopunama Zakona o zdravstvenom osiguranju, Official Gazette no 82/2001) reads:
“Section 21 paragraph 1(7) of the Health Insurance Act ... is amended as follows:
'a person temporarily incapacitated for work on account of maternity leave until the child's first year ... '
...”
